Case 1:20-cv-02831-RPK-RML Document 48 Filed 08/06/20 Page 1 of 1 PageID #: 825




                                                                     August 6, 2020
 Hon. Rachel P Kovner
 United States District Court
 Eastern District of New York
 225 Cadman Plaza E
 Brooklyn New York 11201

        RE:            Whitaker et al. v. BBF Partners, LLC et al.
        Case No.       1:20-cv-02831-RPK-RML

 Dear Judge Kovner,

        As this Court is aware, this firm represents BBF Partners, LLC Day and Non-Party Tailored
 Fund Cap LLC (collectively “Funders”) in the aforementioned action. This firm has previously
 appeared on behalf of Rapid Cap Inc (“RC INC”). and Day to Day Funding, LLC (“DTD LLC”).
 We respectfully submit this correspondence in lieu of a formal motion to withdraw our
 representation of RC INC and DTD LLC.

         This action was commenced naming RC INC and DTD LLC, in our opinion mistakenly,
 due to the fact that the contracts at issue were funded by the Funders, using an Assumed Name of
 Day to Day Funding and Rapid Cap, when in reality, RC INC and DTD LLC are entities that the
 Funders are in no way related to.

         Initially we entered our appearance with the understanding that the Plaintiffs intended to
 name the assumed names of the Funders as parties. It has come to our knowledge that this was not
 the case, and the entities named were distinct entities.

         At no time have we had any communications with RC INC and DTD LLC or any of the
 principals, partners or representatives, regarding this action, nor our representation therein. As
 such, this firm was not retained to represent RC INC and DTD LLC.

        Accordingly, it is respectfully requested that this Court grant the instant motion and
 withdraw this firm’s representation from RC INC and DTD LLC.

         We thank the Court for Your Honor’s time and consideration with regards to this matter.
 If there are any questions or comments please do not hesitate to contact the undersigned at your
 convenience.

 Sincerely,

 ____________________
 Ariel Bouskila, Esq.
 212-729-1477x301
 ari@bblawpllc.com
